                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


JOHN OSBORNE, et al.,                           )
                                                )
                Plaintiffs,                     )
                                                )    2:19-cv-00307
                        v.                      )
                                                )
EMPLOYEE BENEFITS                               )
ADMINISTRATION BOARD OF                         )
KRAFT HEINZ, et al.,                            )
                                                )
                Defendants.


                                                )
In re KRAFT HEINZ SHAREHOLDER                   )    2:19-cv-00549
DERIVATIVE LITIGATION                           )
                                                )
                                                )

                                     ORDER OF COURT

       AND NOW, this 9th day of April, 2020, the Court hereby enters the following Order:

The Defendants’ Motions to Transfer at No. 2:19-cv-00307, ECF No. 50 and No. 2:19-cv-00549,

ECF No. 30 are hereby GRANTED, consistent with this Court’s Opinion of the same date.

       A Motion to Appoint Lead Counsel was filed in the action at No. 2:19-cv-00433 on June

14, 2019. (No. 19-433, ECF No. 35.) That action, however, has since been voluntarily dismissed

and was de-consolidated from the matters pending at No. 2:19-cv-00549. (No. 19-549, Order,

ECF No. 20.) As such, the Court no longer views the Motion at No. 2:19-cv-00433, ECF No. 35

to be “live,” but to the extent that it is, any such Motion is hereby DISMISSED without

prejudice, in that the transferee Court is the appropriate forum to consider such Motion now that

all (federal) actions revolving around the alleged misstatements and/or omissions are pending

before that Court.

                                               1
       The Clerk of Court shall transfer the actions at No. 2:19-cv-00307 and No. 2:19-cv-

00549, and all actions consolidated with them, specifically Silverman v. Behring, No. 2:19-cv-

00574 and Green v. Behring, No. 2:19-cv-00613, FORTHWITH to the United States District

Court for the Northern District of Illinois, as related to Hedick v. Kraft Heinz Co., No. 1:19-cv-

01339 (N.D. Ill.).




                                             s/ Mark R. Hornak
                                             Mark R. Hornak
                                             Chief United States District Judge


cc:    All counsel of record




                                                2
